FILED
                             NOT FOR PUBLICATION                             JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TERRY M. TURNER,                                No. 08-16410

               Plaintiff - Appellant,            D.C. No. 1:06-CV-00616-JMS-
                                                 LEK
   v.

 CITY AND COUNTY OF HONOLULU;                    MEMORANDUM *
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Terry M. Turner appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging violations of his constitutional rights and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research
negligence in connection with criminal proceedings against him. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, ACLU of Nev. v. City of

Las Vegas, 466 F.3d 784, 790-91 (9th Cir. 2006), and we affirm.

        The district court properly granted summary judgment for defendants on

statute of limitations grounds because Turner failed to raise a triable issue as to

whether the limitations period was tolled after July 2004, and he did not file this

action until more than two years later. See Canatella v. Van de Kamp, 486 F.3d

1128, 1132 (9th Cir. 2007) (explaining that, for section 1983 actions, courts apply

the forum state’s statute of limitations for personal injury actions and that state’s

tolling provisions); Haw. Rev. Stat. § 657-7 (providing two-year statute of

limitations for personal injury actions under Hawaii law); Haw. Rev. Stat. § 657-13

(allowing for tolling of the limitations period for insanity or imprisonment); Buck

v. Miles, 971 P.2d 717, 724-25 (Haw. 1999) (defining insanity for tolling

purposes).

        Turner’s remaining contentions are unpersuasive.

        AFFIRMED.




JS/Research                                 2                                    08-16410